Citation Nr: 0021041	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  97-22 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether the reasons for the veteran's prior discontinuance 
for vocational rehabilitation have been removed enabling a 
redetermination of eligibility and entitlement to a program 
of services under Chapter 31, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1983 to March 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was previously before the Board in May 1999, at 
which time it was remanded so that the veteran could have a 
personal hearing before a Member of the Board.  That hearing 
was held on February 14, 2000.  For the reasons set-forth 
below, this case is again remanded to the agency of original 
jurisdiction.  


REMAND

Pertinent VA regulations provide that a veteran seeking 
chapter 31 vocational rehabilitation training will be 
assigned a specific case status.  See 38 C.F.R. § 21.180(a) 
(1999).  The initial case status is "applicant" status.  Once 
the existence of a qualifying service-connected disability is 
established under § 21.40(a) (1999), an "initial evaluation" 
is scheduled.  38 C.F.R. § 21.50(a).  If the veteran attends 
the appointment for an initial evaluation the veteran 
progresses to "evaluation and planning status."  See 38 
C.F.R. § 21.180(e)(1)-(4) (1999).  During evaluation and 
planning status, it is determined whether the veteran has an 
employment handicap under § 21.40(b) (1999) and whether 
achievement of a vocational goal is feasible.  See 38 C.F.R. 
§§ 21.184(a)(1), 21.50 (1999).  When a decision concerning 
achievement of a vocational goal cannot be made during the 
initial evaluation, 38 C.F.R. § 21.57 provides for an 
extended evaluation, and the veteran's case may be assigned 
to "extended evaluation status."  38 C.F.R. § 21.57(a), see 
38 C.F.R. § 21.188 (1999).  Both regulations in §§ 21.50 and 
21.57 are contained in part 21, subpart A, title 38, Code of 
Federal Regulations, under a subheading "Initial and Extended 
Evaluations."  Section 21.50(e) states:

The purpose of the initial evaluation and the steps in 
the process shall be explained to the veteran and his or 
her cooperation requested.  If the veteran does not 
cooperate in the initiation or completion of the initial 
evaluation the counseling psychologist shall make a 
reasonable effort through counseling to secure the 
veteran's cooperation.  If the veteran's cooperation 
cannot be secured, the counseling psychologist shall 
suspend the initial evaluation until such time as the 
veteran cooperates.  The veteran will be informed of any 
suspension of the initial evaluation, the reasons for 
this action, and the steps necessary to resume the 
evaluation.

38 C.F.R. § 21.50(e) (1999).  Additionally, 38 C.F.R. 
§ 21.184(c)(2)(iii) allows for termination of evaluation and 
planning status if the veteran fails to cooperate.  Although 
38 C.F.R. § 21.57  does not contain a specific provision 
concerning the veteran's cooperation, 38 C.F.R. 
§ 21.188(d)(i)-(iii) (1999) allows for termination of 
extended evaluation status in the event the veteran fails to 
participate in an extended evaluation.  A subheading of Part 
21, subpart A, of 38 C.F.R. entitled "Conduct and 
Cooperation," includes two especially pertinent sections:  38 
C.F.R. § 21.362 states that the VA shall make a reasonable 
effort to inform the veteran and assure his understanding of 
the specific responsibilities of the veteran in the process 
of developing and implementing a program of rehabilitation 
services, especially the specific responsibility for 
satisfactory "conduct and cooperation."  Regulation 
38 C.F.R. § 21.364 provides that if the VA determines that a 
veteran has failed to maintain satisfactory conduct or 
cooperation, VA may, after determining that all reasonable 
counseling efforts have been made and are found not 
reasonably likely to be effective, discontinue services and 
assistance to the veteran.  38 C.F.R. § 21.364(a); see McRae 
v. Brown, 9 Vet. App. 229, 233-34 (1996).

If a veteran fails to comply with the "Conduct and 
Cooperation" provisions, the veteran may be moved from 
"evaluation and planning" status or "extended evaluation" 
status to, first, "interrupted" status with suspension of 
services, and then to "discontinued" status where services to 
the veteran may be terminated.  See 38 C.F.R. §§ 21.197-.198.  
The purpose of assignment to interrupted status is to assure 
that all appropriate actions have been taken to help the 
veteran continue in his or her program before discontinuing 
benefits and services.  Finally, whenever a veteran's status 
is changed, the veteran must be fully informed of that fact 
by a letter that states the reasons for the change in status, 
38 C.F.R. § 21.180(d), and be afforded prior notification of 
any adverse action, 38 C.F.R. § 21.420(d). 

The record in this case reveals that the veteran was in an 
interrupted status, and is currently in a discontinued 
status.  The interrupted status was noted in a July 
1994 Counseling Record.  Apparently, on April 24, 1995, the 
veteran was involved in a meeting with a psychologist, which 
resulted in the veteran being placed on a discontinued 
status.  The April 24, 1995 letter is not found in the claims 
folder.  November 1996 Counseling records denied the veteran 
re-entry into the vocational rehabilitation program.  In the 
Statement of the Case, it was noted that the causes for the 
veteran's discontinuance in vocational rehabilitation were 
that he had not adhered to a stable improved living situation 
by obtaining employment and a permanent residence; nor had 
there been any attempt by the veteran to do so.

The Board needs a copy of the April 1995 letter showing that 
the veteran is in discontinued status.  With respect to 
employment, the veteran testified at his personal hearing in 
February 2000 that he could obtain employment with a 
temporary agency, and that he had found employment with Volt 
temporary agency during July 1997.  

With respect to permanent residence, the veteran testified 
that he had a permanent residence in the San Diego area 
during the time of his interrupted status in March 1994 and 
July 1994, and that he currently had permanent residence in a 
trailer park where he paid less than $100.00 per month in 
rent; and an April 1998 letter from the Salvation Army 
Outreach Coordinator reflects that the veteran has been 
living in a trailer park for two years.  Also, the veteran 
testified that could obtain permanent residency with friends 
in East County.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  Regarding the veteran's Chapter 31 
vocational rehabilitation folder, the RO 
should associate with the claims file a 
report dated on April 24, 1995, which 
rendered the veteran to be placed in a 
discontinued status.  

2.  With respect to employment, and 
pursuant to the Board's statements above, 
the RO is instructed to have the veteran 
provide proof of employment through 
objective verification (i.e. pay 
statements covering at least a three 
month period, W2 Forms, Income Tax 
Return, etc.).

3.  With respect to permanent residence, 
and pursuant to the Board's statement 
above, the RO is instructed to have the 
veteran provide proof of residency 
through objective verification (i.e., 
receipts for rents paid; lease agreement; 
voter's registration card; utility bill 
or some other form of objective 
verification which provides the veteran's 
address, city, state, zip code, and 
length of time at the residence (if 
available)).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and within the context of its 
adjudication of this claim, the 
originating agency is asked to 
explain/define what constitutes permanent 
residence for Vocational Rehabilitation 
purposes.

5.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims.  The Court has stated 
that compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the veteran and 
his representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to respond 
thereto. Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



